Order entered September 11, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-15-00359-CV

                                 LEE PURSER, Appellant

                                             V.

        BRENT L. CORALLI, JET TEXT, LLC, AND CORALLI, INC., Appellees

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-05082-2013

                                         ORDER
       We GRANT the August 31, 2015 unopposed motion to withdraw as counsel filed by

Patrick W. Powers, Peyton J. Healey, and the law firm of Powers Taylor, LLP. We DIRECT

the Clerk of the Court to remove Mr. Powers, Mr. Healey, and the law firm of Powers Taylor as

counsel for appellant. All future communications to appellant regarding this appeal shall be

directed to him as follows:

       Lee Purser
       350 New York Ave.
       New Braunfels, Texas 78130
       (210) 259-6737.

       On the Court’s own motion, we grant appellant additional time to file his brief and

ORDER the brief be filed no later than October 12, 2015.

                                                    /s/    CRAIG STODDART
                                                           JUSTICE